
	
		II
		Calendar No. 214
		112th CONGRESS
		1st Session
		S. 1786
		IN THE SENATE OF THE UNITED STATES
		
			November 2, 2011
			Mr. Hatch introduced the
			 following bill; which was read twice and ordered placed on the
			 calendar
		
		A BILL
		To facilitate job creation by reducing regulatory
		  uncertainty, providing for rational evaluation of regulations, providing
		  flexibilities to States and localities, providing for infrastructure spending,
		  and for other purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Long-Term Surface
			 Transportation Extension Act of 2011.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					TITLE I—Federal-aid highways
					Subtitle A—Funding
					Sec. 101. Reconciliation of funds.
					Subtitle B—Extension of Federal-aid highway
				programs
					Sec. 111. Extension of Federal-aid highway
				programs.
					Subtitle C—Highway Trust Fund Extension
					Sec. 121. Extension of trust fund expenditure
				authority.
					Sec. 122. Extension of highway-related taxes.
					Subtitle D—Accelerating Project Delivery
					Sec. 131. Project delivery acceleration initiative.
					Sec. 132. Efficiencies in contracting.
					Sec. 133. Application of categorical exclusions for multimodal
				projects.
					Sec. 134. Integration of planning and environmental
				review.
					Sec. 135. National Environmental Policy Act process
				reforms.
					Sec. 136. Clarified eligibility for early acquisition
				activities prior to completion of environmental review process.
					Sec. 137. Surface transportation project delivery
				program.
					Sec. 138. State assumption of responsibilities for categorical
				exclusions.
					Sec. 139. Emergency waiver.
					Sec. 140. Cement sector regulatory relief.
					TITLE II—Public transportation
					Sec. 201. Public transportation.
					TITLE III—Extension of Surface Transportation
				Programs
					Sec. 301. Extension of National Highway Traffic Safety
				Administration highway safety programs.
					Sec. 302. Extension of Federal Motor Carrier Safety
				Administration programs.
					Sec. 303. Additional programs.
					TITLE IV—Regulations from the Executive in Need of
				Scrutiny
					Sec. 401. Short title.
					Sec. 402. Findings and purpose.
					Sec. 403. Congressional review of agency
				rulemaking.
					TITLE V—EPA regulatory relief
					Sec. 501. Short title.
					Sec. 502. Legislative stay.
					Sec. 503. Compliance dates.
					Sec. 504. Energy recovery and conservation.
					Sec. 505. Other provisions.
					TITLE VI—Regulatory Time-Out
					Sec. 601. Short title.
					Sec. 602. Definitions.
					Sec. 603. Time-out period for regulations.
					Sec. 604. Exemptions.
					TITLE VII—Rescission of Unspent Federal Funds to Offset Loss in
				Revenues
					Sec. 701. Rescission.
				
			IFederal-aid
			 highways
			AFunding
				101.Reconciliation
			 of fundsThe Secretary of
			 Transportation shall reduce the amount apportioned or allocated for each
			 program, project, and activity under this Act or an amendment made by this Act
			 for fiscal year 2012 by amounts apportioned or allocated pursuant to the
			 Surface Transportation Extension Act of 2011, Part II (Public Law 112–30; 125
			 Stat. 343), for the period beginning on October 1, 2011, and ending on March 4,
			 2012.
				BExtension of
			 Federal-aid highway programs
				111.Extension of
			 Federal-aid highway programs
					(a)In
			 generalSection 111 of the Surface Transportation Extension Act
			 of 2011, Part II (125 Stat. 343) is amended—
						(1)by striking
			 for the period beginning on October 1, 2011, and ending on March 31,
			 2012, each place it appears and inserting for each of fiscal
			 years 2012 and 2013; and
						(2)by striking
			 1/2 of each place it appears.
						(b)Authorization
			 dateSection 111(a) of the Surface Transportation Extension Act
			 of 2011, Part II (125 Stat. 343) is amended by striking March 31,
			 2012 and inserting September 30, 2013.
					(c)Use of
			 funds
						(1)In
			 generalSection 111(c) of the Surface Transportation Extension
			 Act of 2011, Part II (125 Stat. 343) is amended—
							(A)in the heading of
			 paragraph (1), by striking Fiscal year 2012 and inserting
			 In
			 general;
							(B)in paragraph (2),
			 by striking The amounts and inserting For each of fiscal
			 years 2012 and 2013, the amounts;
							(C)in paragraph
			 (3)–
								(i)in
			 subparagraph (A), by striking included in an Act making appropriations
			 for fiscal year 2012 or and all that follows through the period at the
			 end and inserting included in an Act making appropriations for the
			 fiscal year, or a portion of the fiscal year, for which the funds are
			 authorized to be appropriated; and
								(ii)in
			 subparagraph (B)(ii), by striking only in an amount equal to
			 $319,500,000 and inserting only in an amount equal to
			 $639,000,000; and
								(D)by striking
			 paragraph (4) and inserting the following:
								
									(4)Transportation
				enhancementsFunds shall be distributed, administered, limited,
				and made available for obligation under paragraph (1) without regard to section
				133(d)(2) of title 23, United States Code (as in effect on the day before the
				date of enactment of the Long-Term Surface
				Transportation Extension Act of
				2011.
									.
							(2)RepealSection
			 133(d)(2) of title 23, United States Code, is repealed.
						(d)Extension and
			 flexibility for certain allocated programsSection 111(d)(3)(B)
			 of the Surface Transportation Extension Act of 2011, Part II (125 Stat. 345) is
			 amended by striking Funds made available in accordance and
			 inserting For each of fiscal years 2012 and 2013, funds made available
			 in accordance.
					(e)Extension of
			 authorizations under title V of SAFETEA–LUSection 111(e)(3)(B)
			 of the Surface Transportation Extension Act of 2011, Part II (125 Stat. 345) is
			 amended by striking Funds and inserting For each of
			 fiscal years 2012 and 2013, funds.
					(f)Administrative
			 expensesSection 112 of the Surface Transportation Extension Act
			 of 2011, Part II (125 Stat. 346) is amended by striking $196,427,625 for
			 the period beginning on October 1, 2011, and ending on March 31, 2012
			 and inserting $425,000,000 for each of fiscal years 2012 and
			 2013.
					CHighway Trust
			 Fund Extension
				121.Extension of
			 trust fund expenditure authority
					(a)Highway Trust
			 FundSection 9503 of the Internal Revenue Code of 1986 is
			 amended—
						(1)by striking
			 April 1, 2012 in subsections (b)(6)(B), (c)(1), and (e)(3) and
			 inserting October 1, 2013; and
						(2)by striking
			 Surface Transportation Extension Act of 2011, Part II in
			 subsections (c)(1) and (e)(3) and inserting Long-Term Surface
			 Transportation Extension Act of 2011.
						(b)Sport Fish
			 Restoration and Boating Trust FundSection 9504 of the Internal
			 Revenue Code of 1986 is amended—
						(1)by striking
			 Surface Transportation Extension Act of 2011, Part II each place
			 it appears in subsection (b)(2) and inserting Long-Term Surface
			 Transportation Extension Act of 2011; and
						(2)by striking
			 April 1, 2012 in subsection (d)(2) and inserting October
			 1, 2013.
						(c)Leaking
			 Underground Storage Tank Trust FundParagraph (2) of section
			 9508(e) of the Internal Revenue Code of 1986 is amended by striking
			 April 1, 2012 and inserting October 1,
			 2013.
					(d)Effective
			 dateThe amendments made by this section shall take effect on
			 April 1, 2012.
					122.Extension of
			 highway-related taxes
					(a)In
			 general
						(1)Each of the following provisions of the
			 Internal Revenue Code of 1986 is amended by striking March 31,
			 2012 and inserting September 30, 2013:
							(A)Section
			 4041(a)(1)(C)(iii)(I).
							(B)Section
			 4041(m)(1)(B).
							(C)Section
			 4081(d)(1).
							(2)Each of the
			 following provisions of such Code is amended by striking April 1,
			 2012 and inserting October 1, 2013:
							(A)Section
			 4041(m)(1)(A).
							(B)Section
			 4051(c).
							(C)Section
			 4071(d).
							(D)Section
			 4081(d)(3).
							(b)Extension of
			 tax, etc., on use of certain heavy vehiclesEach of the following
			 provisions of the Internal Revenue Code of 1986 is amended by striking
			 2012 and inserting 2014:
						(1)Section
			 4481(f).
						(2)Subsections (c)(4)
			 and (d) of section 4482.
						(c)Floor stocks
			 refundsSection 6412(a)(1) of the Internal Revenue Code of 1986
			 is amended—
						(1)by striking
			 April 1, 2012 each place it appears and inserting October
			 1, 2013;
						(2)by striking
			 September 30, 2012 each place it appears and inserting
			 March 31, 2014; and
						(3)by striking
			 July 1, 2012 and inserting January 1,
			 2014.
						(d)Extension of
			 certain exemptionsSections
			 4221(a) and 4483(i) of the Internal Revenue Code of 1986 are each amended by
			 striking April 1, 2012 and inserting October 1,
			 2013.
					(e)Extension of
			 transfers of certain taxes
						(1)In
			 generalSection 9503 of the
			 Internal Revenue Code of 1986 is amended—
							(A)in subsection
			 (b)—
								(i)by
			 striking April 1, 2012 each place it appears in paragraphs (1)
			 and (2) and inserting October 1, 2013;
								(ii)by
			 striking April 1,
			 2012 in the heading of paragraph (2) and inserting
			 October 1,
			 2013;
								(iii)by
			 striking March 31, 2012 in paragraph (2) and inserting
			 September 30, 2013; and
								(iv)by
			 striking January 1, 2013 in paragraph (2) and inserting
			 July 1, 2014; and
								(B)in subsection (c)(2), by striking
			 January 1, 2013 and inserting July 1,
			 2014.
							(2)Motorboat and
			 small-engine fuel tax transfers
							(A)In
			 generalParagraphs (3)(A)(i) and (4)(A) of section 9503(c) of
			 such Code are each amended by striking April 1, 2012 and
			 inserting October 1, 2013.
							(B)Conforming
			 amendments to land and water conservation fundSection 201(b) of
			 the Land and Water Conservation Fund Act of 1965 (16 U.S.C. 460l–11(b)) is
			 amended—
								(i)by
			 striking April 1, 2013 each place it appears and inserting
			 October 1, 2014; and
								(ii)by
			 striking April 1, 2012 and inserting October 1,
			 2013.
								(f)Effective
			 dateThe amendments made by this section shall take effect on
			 April 1, 2012.
					DAccelerating
			 Project Delivery
				131.Project
			 delivery acceleration initiative
					(a)Declaration of
			 policyCongress finds that—
						(1)it is in the
			 national interest to enable the Secretary of Transportation (referred to in
			 this subtitle as the Secretary), State departments of
			 transportation, transit agencies, and all other recipients of Federal
			 transportation funds—
							(A)to accelerate
			 project delivery acceleration and reduce costs; and
							(B)to ensure that
			 the planning, design, engineering, construction, and financing of
			 transportation projects is done in an efficient and effective manner
			 that—
								(i)promotes
			 accountability for public investments; and
								(ii)encourages
			 greater private sector involvement in project financing and delivery;
								(2)delay in the
			 delivery of transportation projects—
							(A)increases project
			 costs;
							(B)harms the economy
			 of the United States; and
							(C)impedes the
			 travel of the people of the United States; and
							(3)the Secretary
			 shall identify and promote the deployment of innovation aimed at reducing the
			 time and money it takes to deliver transportation projects while enhancing
			 safety and protecting the environment.
						(b)Establishment
			 of initiative
						(1)In
			 generalTo advance the policy identified in subsection (a), the
			 Secretary shall carry out a project delivery acceleration initiative in
			 accordance with this section.
						(2)PurposesThe
			 purposes of the project delivery acceleration initiative shall be—
							(A)to develop and
			 advance the use of best practices to accelerate project delivery and reduce
			 costs across all modes of transportation and expedite the deployment of
			 technology and innovation;
							(B)to implement
			 statutory provisions designed to accelerate project delivery; and
							(C)to select
			 eligible projects for applying experimental features to test innovative project
			 delivery acceleration techniques.
							(3)Advancing the
			 use of best practices
							(A)In
			 generalIn carrying out the initiative under this section, the
			 Secretary shall identify and advance best practices to reduce delivery time and
			 project costs, from planning to construction, for transportation projects and
			 programs of projects regardless of mode and project size.
							(B)RequirementTo
			 advance the use of best practices, the Secretary shall—
								(i)engage
			 transportation stakeholders to gather information regarding opportunities for
			 accelerating project delivery and reducing costs;
								(ii)establish a
			 clearinghouse for the collection, documentation, and advancement of existing
			 and new innovative approaches and best practices;
								(iii)disseminate
			 information through a variety of means to transportation stakeholders on new
			 innovative approaches and best practices; and
								(iv)provide
			 technical assistance to assist transportation stakeholders in the use of
			 existing flexibilities to resolve project delays and accelerate project
			 delivery, to the maximum extent practicable.
								(4)Implementing
			 statutory provisions for accelerating project deliveryThe
			 Secretary shall ensure that the provisions of this subtitle and the amendments
			 made by this subtitle intended to accelerate project delivery are fully
			 implemented, including by—
							(A)compressing the
			 process for drafting environmental impact statements under the
			 National Environmental Policy Act of
			 1969 (42 U.S.C. 4321 et seq.);
							(B)establishing
			 mandatory timeframes for permitting and approval decisions of other Federal
			 agencies;
							(C)integrating
			 transportation planning and environmental review of transportation
			 projects;
							(D)expanding
			 eligibility of early acquisition of property prior to completion of
			 environmental review under the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.);
							(E)allowing the use
			 of the construction manager or general contractor method of contracting in the
			 Federal-aid highway program;
							(F)establishing a
			 demonstration program to streamline the relocation process by permitting a
			 lump-sum payment for acquisition and relocation if elected by the displaced
			 occupant; and
							(G)establishing a
			 pilot program to provide direct Federal-aid highway funding to local
			 governments.
							(5)Advancing
			 innovative project deliveryIn order to accelerate project
			 delivery and reduce costs for transportation projects across all modes and
			 regardless of project size, to the maximum extent practicable, the Secretary
			 shall use the authority under section 304 of title 49, United States Code (as
			 amended by section 133(a)).
						132.Efficiencies
			 in contracting
					(a)AuthoritySection
			 112(b) of title 23, United States Code, is amended by adding at the end the
			 following:
						
							(4)Construction
				manager; general contractor
								(A)2-phases
				contract
									(i)In
				generalA contracting agency may award a 2-phase contract to a
				construction manager or general contractor for pre-construction and
				construction services.
									(ii)Pre-construction
				phaseIn the pre-construction phase, the construction manager
				shall provide the contracting agency with advice for scheduling, work
				sequencing, cost engineering, constructability, cost estimating, and risk
				identification.
									(iii)PricePrior
				to the start of the second phase, the owner and the construction manager may
				agree to a price for the construction of the project or a portion of the
				project.
									(iv)General
				contractorIf an agreement is reached under clause (iii), the
				construction manager shall be considered the general contractor for the
				construction of the project at the negotiated schedule and price.
									(B)SelectionA
				contract shall be awarded to a construction manager or general contractor using
				a competitive selection process under which the contract is awarded on the
				basis of qualifications, experience, best value, or any other combination of
				factors considered appropriate by the contracting agency.
								(C)Timing
									(i)In
				generalPrior to the completion of the process required under
				section 102 of the National Environmental Policy Act of 1969 (42 U.S.C. 4332),
				a contracting agency may—
										(I)issue requests
				for proposals;
										(II)proceed with the
				award of the first phase of construction manager or general contractor
				contract; and
										(III)issue notices
				to proceed with preliminary design.
										(ii)Compliance
				with other lawIf the first phase of a construction manager or
				general contractor contract focuses primarily on 1 alternative, the Secretary
				shall require that the contract include appropriate provisions to
				ensure—
										(I)that the
				objectives of section 102 of the National Environmental Policy Act of 1969 (42
				U.S.C. 4332) are achieved; and
										(II)compliance with
				other applicable Federal laws and regulations occurs.
										(iii)RequirementA
				contracting agency shall not proceed with the award of the second phase, and
				shall not proceed, or permit any consultant or contractor to proceed, with
				final design or construction until completion of the process required under
				section 102 of the National Environmental Policy Act of 1969 (42 U.S.C.
				4332).
									(D)ApplicabilityThis
				paragraph shall not apply to any project funded under chapter 53 of title
				49.
								.
					(b)RegulationsThe
			 Secretary shall promulgate such regulations as are necessary to carry out the
			 amendments made by this section.
					(c)Effect on
			 experimental programNothing in this section or the amendments
			 made by this section affects the authority to carry out, or any project carried
			 out under, any experimental program concerning construction manager risk that
			 is being carried out by the Secretary as of the date of enactment of this
			 Act.
					133.Application of
			 categorical exclusions for multimodal projects
					(a)In
			 generalSection 304 of title 49, United States Code, is amended
			 to read as follows:
						
							304.Application of
				categorical exclusions for multimodal projects
								(a)DefinitionsIn this section:
									(1)AgencyThe
				term agency has the meaning given the term in section 139 of title
				23.
									(2)Environmental
				impact statementThe term
				environmental impact statement has the meaning given the term in
				section 139 of title 23.
									(3)Environmental
				review processThe term environmental review process
				has the meaning given the term in section 139 of title 23.
									(4)Lead
				agencyThe term lead agency means the Department of
				Transportation and, if applicable, any State or local governmental agency that
				serves as the lead agency for a multimodal project.
									(5)Multimodal
				projectThe term multimodal project has the meaning
				given the term in section 139 of title 23.
									(6)ProjectThe
				term project has the meaning given the term in section 139 of
				title 23.
									(7)State
				transportation departmentThe term State transportation
				department has the meaning given the term in section 139 of title
				23.
									(b)ApplicabilityAny
				authority provided in this section may be exercised for any multimodal project,
				class of projects, or program of projects that is carried out under this
				title.
								(c)Application of
				categorical exclusions for multimodal projects
									(1)In
				generalSubject to paragraph (2), in considering the
				environmental impacts of a proposed multimodal project, a lead agency may apply
				1 or more categorical exclusions under the National Environmental Policy Act of 1969 (42
				U.S.C. 4321 et seq.) to other components of the project carried out by a
				participating agency or State transportation department if the lead agency
				determines that—
										(A)based on
				regulations or procedures of the lead agency for determining categorical
				exclusions, the components of the project that fall under the modal expertise
				of the lead agency satisfy the conditions for 1 or more categorical exclusions
				under the National Environmental Policy Act of
				1969 (42 U.S.C. 4321 et seq.); and
										(B)the project does
				not require the preparation of an environmental impact statement.
										(2)ExclusionsParagraph
				(1) shall only apply if—
										(A)the multimodal
				project is funded under a grant agreement administered by the lead
				agency;
										(B)the multimodal
				project has components that require the expertise of a participating agency to
				assess the environmental impacts of the components of the project;
										(C)each component of
				the project has independent utility;
										(D)the participating
				agency, in consultation with the lead agency, determines that, based on
				regulations or procedures of the participating agency for determining
				categorical exclusions, 1 or more categorical exclusions under the
				National Environmental Policy Act of
				1969 (42 U.S.C. 4321 et seq.) applies to the components of the
				project under the modal expertise of the participating agency; and
										(E)the lead agency
				determines that—
											(i)the project does
				not individually or cumulatively have a significant impact on the environment;
				and
											(ii)extraordinary
				circumstances do not exist.
											(d)Modal
				cooperation
									(1)In
				generalAt the request of the lead agency, a participating agency
				shall provide modal expertise to a lead agency on any aspect of the project in
				which the participating agency has expertise.
									(2)ApplicabilityA
				determination of a participating agency that 1 or more categorical exclusions
				under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.)
				applies to an aspect of a multimodal project shall only apply to the larger
				multimodal project if, based on regulations or procedures of the participating
				agency for determining categorical exclusions, the participating agency
				determines that 1 or more categorical exclusions apply to the applicable aspect
				of a multimodal
				project.
									.
					(b)Conforming
			 amendmentThe item relating to section 304 in the analysis for
			 chapter 3 of title 49, United States Code, is amended to read as
			 follows:
						
							
								Sec. 304. Application of
				categorical exclusions for multimodal
				projects
							
							.
					134.Integration of
			 planning and environmental review
					(a)In
			 generalChapter 1 of title 23, United States Code, is amended by
			 adding at the end the following:
						
							167.Integration of
				planning and environmental review
								(a)DefinitionsIn
				this section:
									(1)Environmental
				review processThe term environmental review process
				has the meaning given the term in section 139.
									(2)Lead
				agencyThe term lead agency has the meaning given
				the term in section 139.
									(3)Planning
				productThe term planning product means any
				decision, analysis, study, or other documented result of an evaluation or
				decisionmaking process that is carried out during transportation
				planning.
									(4)ProjectThe
				term project has the meaning given the term in section 139.
									(5)Project
				sponsorThe term project sponsor has the meaning
				given the term in section 139.
									(b)Purpose and
				intentThe purpose of this section is to establish the authority,
				and provide procedures, for achieving integrated planning and environmental
				review processes—
									(1)to enable
				statewide and metropolitan planning processes to more effectively serve as the
				foundation for highway and transit project decisions;
									(2)to foster better
				decisionmaking;
									(3)to reduce
				duplicative work;
									(4)to avoid delays
				in carrying out transportation improvements; and
									(5)to improve
				transportation and maintain environmental protections for communities and the
				United States.
									(c)Adoption of
				planning products for use in the environmental review process
									(1)In
				generalSubject to paragraph (3) and notwithstanding any other
				provision of law, the Secretary of Transportation, in consultation with 1 or
				more lead agencies or project sponsors, may adopt and use any planning product,
				in whole or in part, in the environmental review process of a transportation
				project or program.
									(2)Applicability
										(A)In
				generalPlanning decisions that may be adopted pursuant to this
				section include—
											(i)a purpose and
				goal for the proposed action, including whether tolling, private financial
				assistance, or other special financial measures are necessary to implement the
				proposed action;
											(ii)the location of
				the travel corridor;
											(iii)the modal
				choice, including whether to implement corridor or subarea study
				recommendations to advance different modal solutions as separate projects with
				independent utility;
											(iv)the elimination
				of unreasonable alternatives and the selection of a range of reasonable
				alternatives for detailed study during the environmental review process;
											(v)a basic
				description of the environmental setting;
											(vi)the methodology
				to be used in the analysis; and
											(vii)the
				identification of programmatic level mitigation for potential impacts that the
				Secretary of Transportation, in conjunction with other applicable agencies,
				determines are most effectively addressed at a regional or national program
				level, including—
												(I)system-level
				measures to avoid, minimize, or mitigate impacts of proposed transportation
				investments on environmental resources;
												(II)regional
				ecosystem needs and opportunities; and
												(III)potential
				mitigation activities, locations, and investments.
												(B)Planning
				analysesExamples of planning analyses that may be adopted under
				this section include studies of past, current, or predicted future—
											(i)travel
				demands;
											(ii)regional
				development and growth levels;
											(iii)local land use,
				growth management, and development patterns;
											(iv)population and
				employment levels;
											(v)natural and human
				environmental conditions;
											(vi)environmental
				resources and environmentally sensitive areas;
											(vii)potential
				environmental effects, including the identification of resources of concern and
				potential cumulative effects on those resources, as a result of a statewide or
				regional cumulative effects assessment;
											(viii)mitigation
				needs for a proposed action or for programmatic level mitigation for potential
				effects that the Secretary of Transportation determines are most effectively
				addressed at a regional or national program level; and
											(ix)safety
				measures.
											(3)ConditionsThe
				adoption and use of a planning product under this section shall be subject to a
				determination by the Secretary of Transportation, in consultation with
				appropriate lead agencies and project sponsors, that—
										(A)the planning
				product has been developed through a planning process carried out pursuant to
				applicable Federal law (including regulations);
										(B)the planning
				process includes broad multidisciplinary consideration of systems-level or
				corridor-wide transportation needs and an analysis of potential effects;
										(C)during the
				planning process—
											(i)notice of the
				proposed planning product and planning process has been provided through
				publication or other means to—
												(I)each Federal,
				State, local, and tribal government that may have an interest in the proposed
				project or program; and
												(II)members of the
				general public; and
												(ii)the entities
				described in clause (i)(I) have been provided an opportunity to participate in
				the planning process;
											(D)prior to
				determining the scope of the environmental review process, each lead agency has
				made documentation relating to the planning product available to the entities
				described in subparagraph (C)(i)(I);
										(E)no significant
				new information or new circumstance exists that has a reasonable likelihood of
				affecting the continued validity of the planning product;
										(F)the planning
				product—
											(i)has a rational
				basis;
											(ii)is based on
				reliable and reasonably current data; and
											(iii)in the case of
				an analysis, is based on reasonable and scientifically acceptable
				methodologies;
											(G)the planning
				product is documented in sufficient detail to support the decision or results
				of the analysis and to meet any requirements for use of the information in the
				environmental review process; and
										(H)the planning
				product is appropriate for adoption and use in the environmental review process
				for the project or program.
										(4)Effect of
				adoption
										(A)In
				generalNotwithstanding any other law, any planning product
				adopted by the Secretary of Transportation under this section shall not be
				reconsidered or subject to additional interagency consultation while the
				environmental review process for a project or program is being carried out
				unless the Secretary of Transportation, in consultation with applicable lead
				agencies and project sponsors, determines that there is significant new
				information or new circumstances that affect the continued validity or
				appropriateness of the adopted planning product.
										(B)TransferabilityA
				planning product adopted by the Secretary of Transportation under this section
				may be relied on and used by other Federal agencies in carrying out an
				environmental review of a project or program.
										(d)Administration
									(1)In
				generalThe authority granted under this section shall be broadly
				construed and may be applied to any project, class of projects, or program
				carried out under this title.
									(2)Applicability
										(A)In
				generalThe environmental review
				process under the National Environmental Policy Act of 1969 (42
				U.S.C. 4321 et seq.) shall not apply to any transportation planning process
				carried out under this title.
										(B)ScopeIf
				an environmental review process is commenced as a part of, or concurrently
				with, a transportation planning activity under this title, the project shall
				remain exempt from the applicable provisions of the
				National Environmental Policy Act of
				1969 (42 U.S.C. 4321 et
				seq.).
										.
					(b)Conforming
			 amendmentThe analysis for chapter 1 of title 23, United States
			 Code, is amended by adding at the end the following:
						
							
								Sec. 167. Integration of
				planning and environmental
				review
							
							.
					135.National
			 Environmental Policy Act process reformsSection 139 of title 23, United States Code,
			 is amended—
					(1)in subsection
			 (a)—
						(A)in paragraph (5),
			 by striking or chapter 53 of title 49;
						(B)in paragraph (6),
			 by striking , public transportation capital project,;
						(2)in subsection
			 (c)(3), by striking or chapter 53 of title 49;
					(3)by redesignating
			 subsections (f), (g), (h), (i), (j), (k), and (l) as subsections (g), (h), (i),
			 (k), (l), (m), and (n), respectively;
					(4)by inserting
			 after subsection (e) the following:
						
							(f)Scoping
								(1)In
				generalThe lead agency shall limit the scope of documents
				prepared under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et
				seq.) to the relevant and important environmental issues directly relating to
				decisions with respect to the proposed action.
								(2)DecisionThe
				Secretary shall determine the relevant and important issues described in
				paragraph (1) to be analyzed after considering information in the scoping
				process.
								(3)ReconsiderationThe
				determination of the Secretary regarding the relevant and important issues to
				be analyzed is subject to reconsideration only if significant new circumstances
				or information arise that bear on the proposal or the impacts of the
				proposal.
								;
					(5)in subsection
			 (g)(4) (as redesignated by paragraph (3))—
						(A)in subparagraph
			 (B)—
							(i)by striking
			 Following participation and inserting the following:
								
									(i)In
				generalFollowing
				participation
									;
				and
							(ii)by adding at the
			 end the following:
								
									(ii)Basis for
				selectionThe selection of reasonable alternatives shall be based
				upon—
										(I)the likely
				ability of the alternatives to satisfy the transportation elements of the
				purpose and need for the project;
										(II)the likely
				requirements of other Federal environmental statutes;
										(III)costs;
										(IV)the needs of
				affected local governments;
										(V)whether the
				alternative is substantially similar to other alternatives selected for
				detailed study; and
										(VI)other
				circumstances, discussed in the scoping process, that the lead agency
				determines to be relevant to the particular project, on the condition that,
				after the Secretary makes the determination under subsection (f) relating to
				scoping, additional reasonable alternatives may be selected for analysis only
				if the lead agency determines that significant new information justifies
				expansion of the range of reasonable alternatives selected for
				analysis.
										;
							(B)in subparagraph
			 (C)—
							(i)by striking
			 The lead agency and inserting the following:
								
									(i)In
				generalThe lead
				agency
									;
							(ii)in clause (i)
			 (as designated by clause (i)), by striking at appropriate times during
			 the study process and inserting during scoping or at such other
			 time during project development as the lead agency determines to be
			 appropriate,; and
							(iii)by adding at
			 the end the following:
								
									(ii)ReconsiderationA
				decision described in clause (i) may be reconsidered at any time the lead
				agency determines the reconsideration to be
				appropriate.
									;
				and
							(C)in subparagraph
			 (D), by striking At the discretion of the lead agency and
			 inserting the following:
							
								(i)In
				generalA preferred alternative may be identified at any time
				after initiation of the scoping process.
								(ii)Identification
				of preferred alternativeThe draft environmental impact statement
				shall identify the preferred alternative, if any, for a project.
								(iii)Further
				developmentAt the discretion of the lead
				agency
								;
						(6)in subsection (h)
			 (as so redesignated)—
						(A)by striking
			 paragraph (3); and
						(B)by redesignating
			 paragraph (4) as paragraph (3);
						(7)in subsection (i)
			 (as so redesignated), by striking paragraph (4) and inserting the
			 following:
						
							(4)Issue
				resolution
								(A)Meeting of
				participating agencies
									(i)In
				generalOn the request of a Federal agency of jurisdiction,
				project sponsor, or the Governor of a State in which the project is located,
				the lead agency shall promptly convene a meeting with the relevant
				participating agencies, the project sponsor, and the Governor (if the meeting
				is requested by the Governor) to resolve issues that could delay completion of
				the environmental review process or could result in denial of any approvals
				required for the project under applicable laws, including issue resolution
				relating to applications for project permits, licenses, or other approvals
				referred to in paragraph (5).
									(ii)Meetings
				convened by lead agencyThe lead agency may convene an issue
				resolution meeting under this subsection with the participating agencies and
				project sponsor at any time the lead agency determines a meeting to be
				appropriate.
									(iii)TimingA
				meeting convened under this subsection at the request of a Federal agency of
				jurisdiction, the project sponsor, or the Governor shall be held not later than
				14 days after the date of receipt of the request unless the lead agency
				determines there is just cause to extend the time period for a meeting.
									(B)Elevation if
				resolution is not achieved
									(i)In
				generalIf a resolution is not achieved by the date that is 30
				days after the later of the date of a meeting described in subparagraph (A) and
				the date of a determination by the lead agency that all information necessary
				to resolve the issue has been obtained, the Secretary—
										(I)may convene an
				issue resolution meeting of the lead agency, the heads of the relevant
				participating agencies, the project sponsor, and the Governor (if the initial
				issue resolution meeting is requested by the Governor) to resolve the issues;
				and
										(II)in the case of a
				Federal agency of jurisdiction that has not made a decision within the time
				period described in subsection (h)(3)(A), shall convene an issue resolution
				meeting to resolve the issues.
										(ii)TimingA
				meeting convened by the Secretary under this subparagraph shall be held not
				later than 30 days after the end of the 30-day period described in clause (i)
				for resolution of issues following the date of a meeting described in
				subparagraph (A).
									(iii)NotificationThe
				Secretary shall notify the Committee on Environment and Public Works of the
				Senate, the Committee on Transportation and Infrastructure of the House of
				Representatives, and the Council on Environmental Quality that a meeting is to
				be convened under this paragraph.
									(5)Deadlines for
				decisions under other lawsNotwithstanding any other provision of
				law (including a regulation)—
								(A)subject to
				subparagraph (B), a decision relating to a transportation project under any
				Federal law (including a regulation and any issuance or denial of a permit,
				license, or other approval) shall be made by the Federal agency of jurisdiction
				by the later of—
									(i)the date that is
				180 days after the date on which the Federal lead agency issues a decision on
				the project under the National Environmental Policy Act of 1969 (42 U.S.C. 4321
				et seq.) and (if applicable) section 138 of this title; and
									(ii)the date that is
				180 days after the date on which an application is submitted for the permit,
				license, or approval;
									(B)the Secretary may
				extend the time for a decision under subparagraph (A) for just cause;
								(C)the application
				for a project permit, license, or other approval shall be approved by operation
				of law without further action by the Federal agency of jurisdiction if—
									(i)within the time
				for a decision under subparagraph (A), the Federal agency of jurisdiction has
				not issued a final decision or obtained concurrence to delay decision by the
				project sponsor; or
									(ii)the Federal
				agency has not issued a final decision within 30 days, or such longer time as
				the Secretary may establish for just cause, after the conclusion of a meeting
				convened by the Secretary pursuant to paragraph (4)(B);
									(D)a permit,
				license, or other approval approved pursuant to this subsection shall not be
				subject to judicial review; and
								(E)the Secretary may
				issue a written finding verifying the approval of an application, as submitted
				to the Federal agency of jurisdiction, in accordance with this
				subsection.
								;
					(8)by inserting
			 after subsection (i) (as so redesignated) the following:
						
							(j)Consolidated
				statements and decisions
								(1)In
				generalIn the event that a preferred alternative is identified
				in the draft environmental impact statement, and notwithstanding any other
				provision of law or regulation, the Secretary must, to the maximum extent
				practicable combine a final environmental impact statement and a record of
				decision into a single document following any public hearings required by
				section 128 of this title as long as, at least 30 days prior to the issuance of
				the combined final environmental impact statement and record of decision, the
				lead agency gives notice to the agencies participating in the environmental
				review process and the public of the proposed decision of the lead
				agency.
								(2)Notice
				contentThe notice described in paragraph (1) shall
				include—
									(A)a brief summary
				description of the proposed decision, including the anticipated selected
				alternative and any mitigation commitments that will be required under the
				decision; and
									(B)a deadline of not
				less than 30 days after the date on which the participating agency receives the
				notice for any predecisional referral under part 1504 of title 40, Code of
				Federal Regulations (or successor regulations).
									(3)Manner of
				notice
									(A)In
				generalThe lead agency may give the required notice to agencies
				by mail, e-mail, fax, or other commercially acceptable means that permit
				confirmation of delivery.
									(B)Public
				noticeThe lead agency may give the required public notice by
				means of publication of the notice in a newspaper of statewide circulation, in
				the Federal Register, or by posting the notice on the website of the
				project.
									;
					(9)in subsection
			 (l)(1) (as so redesignated)—
						(A)by striking
			 or chapter 53 of title 49; and
						(B)by striking
			 or such chapter 53;
						(10)in subsection
			 (m) (as so redesignated), by striking paragraph (2) and inserting the
			 following:
						
							(2)Relationship to
				other statutesIf any provision of the National Environmental
				Policy Act of 1969 (42 U.S.C. 4321 et seq.), any regulation promulgated under
				that Act, or any other Federal environmental statute, conflicts with this
				section, the procedures in this section shall take
				precedence.
							;
				and
					(11)in subsection
			 (n)(1) (as so redesignated), by striking or public transportation
			 capital.
					136.Clarified
			 eligibility for early acquisition activities prior to completion of
			 environmental review process
					(a)Acquisition of
			 real propertyNotwithstanding any other provision of law, the
			 acquisition of real property in anticipation of a federally assisted or
			 federally approved surface transportation project that may use the real
			 property is not prohibited prior to the date on which the environmental review
			 process under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et
			 seq.) for the surface transportation project is completed, subject to the
			 conditions that the acquisition does not have an adverse environmental effect
			 or limit the choice of reasonable alternatives for the proposed project.
					(b)Early
			 acquisition of real property interests for highwaysSection 108
			 of title 23, United States Code, is amended—
						(1)in the section
			 heading, by inserting interests after real property;
						(2)in subsection
			 (a), by inserting interests after real property
			 each place it appears;
						(3)in subsection
			 (b), by striking rights-of-way and inserting real
			 property interests;
						(4)in subsection
			 (c)—
							(A)in the subsection
			 heading, by striking rights-of-way and inserting
			 real property
			 interests;
							(B)in paragraph
			 (1)—
								(i)in the matter
			 preceding subparagraph (A), by inserting at any time after
			 may be used; and
								(ii)in subparagraph
			 (A)—
									(I)by striking
			 acquisition of rights-of-way and inserting acquisition of
			 real property interests; and
									(II)by striking
			 , if the rights-of-way are subsequently incorporated into a project
			 eligible for surface transportation program funds; and
									(C)by striking
			 paragraph (2) and inserting the following:
								
									(2)Terms and
				conditions
										(A)In
				generalSubject to the other provisions in this section, a public
				authority may acquire real property that may be used for a project prior to the
				date on which the environmental review process under the National Environmental
				Policy Act of 1969 (42 U.S.C. 4321 et seq.) for the project is
				completed.
										(B)ConditionsAn
				acquisition described in subparagraph (A) may be authorized by project
				agreement and shall be eligible for Federal-aid reimbursement as a project
				expense if the Secretary finds that the acquisition—
											(i)does not cause
				any significant adverse environmental impact;
											(ii)does not limit
				the choice of reasonable alternatives for the project or otherwise influence
				the decision of the Secretary on any approval required for the project;
											(iii)is consistent
				with the State transportation planning process under section 135;
											(iv)complies with
				other applicable Federal laws (including regulations);
											(v)is carried out
				through negotiation, without the threat of condemnation; and
											(vi)together with
				any relocation assistance provided, complies with—
												(I)the Uniform
				Relocation Assistance and Real Property Acquisition Policies Act of 1970 (42
				U.S.C. 4601 et seq.); and
												(II)title VI of the
				Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.).
												(C)DevelopmentReal
				property acquired under this subsection may not be developed in anticipation of
				the project until the date on which all required environmental reviews for the
				project have been completed.
										(D)ReimbursementIf
				Federal-aid reimbursement is made for early acquired real property under this
				subsection and the property is not incorporated into a project eligible for
				surface transportation funds in the time period described in subsection (a)(2),
				the Secretary shall offset the amount so reimbursed against funds apportioned
				to the State.
										(E)Other
				conditionsThe Secretary may establish such other conditions or
				restrictions on the acquisition of real property under this section as the
				Secretary determines to be
				necessary.
										.
							137.Surface
			 transportation project delivery program
					(a)In
			 generalSection 327 of title 23, United States Code, is
			 amended—
						(1)in the section
			 heading, by striking pilot; and
						(2)by striking
			 pilot each place it appears.
						(b)EstablishmentSection
			 327(a)(2) of title 23, United States Code, is amended—
						(1)in subparagraph
			 (B), by striking clause (ii) and inserting the following:
							
								(ii)the Secretary
				may not assign any responsibility imposed on the Secretary by section 134 or
				135;
								;
				and
						(2)by adding at the
			 end the following:
							
								(F)Sovereign
				immunityBy executing an agreement with the Secretary and
				assuming the responsibilities of the Secretary under this section, a
				State—
									(i)waives the
				sovereign immunity of the State under the Eleventh Amendment of the
				Constitution of the United States from any civil action brought in a Federal
				court; and
									(ii)expressly
				consents to accept the jurisdiction of the Federal courts with respect to any
				action relating to the compliance, discharge, and enforcement of any
				responsibility of the Secretary that the State
				assumes.
									.
						(c)State
			 participationSection 327(b) of title 23, United States Code, is
			 amended—
						(1)by striking
			 paragraph (1);
						(2)by redesignating
			 paragraphs (2) through (5) as paragraphs (1) through (4), respectively;
			 and
						(3)in paragraph
			 (3)(A) (as redesignated by paragraph (2)), by striking paragraph
			 (2) and inserting paragraph (1).
						(d)Written
			 agreementSection 327(c) of title 23, United States Code, is
			 amended—
						(1)in paragraph (3),
			 by striking the period at the end and inserting a semicolon; and
						(2)by adding at the
			 end the following:
							
								(4)require the State
				to provide to the Secretary any information the Secretary determines to be
				necessary to ensure that the State is adequately carrying out the
				responsibilities assigned to the State, including periodic written reports;
				and
								(5)require the
				Secretary—
									(A)after a period of
				5 years, to evaluate the ability of the State to carry out the responsibilities
				assumed under this section;
									(B)if the Secretary
				determines that the State is not ready to effectively carry out the
				responsibilities the State has assumed, to reevaluate the readiness of the
				State by not later than 3 years after the initial evaluation under subparagraph
				(A) and every 3 years thereafter, until the Secretary determines that the State
				is ready to assume those responsibilities on a permanent basis; and
									(C)after the
				Secretary has determined under subparagraph (A) or (B) that the State is ready
				to permanently assume the responsibilities under this section, to notify the
				State—
										(i)of that
				determination; and
										(ii)that no further
				evaluations shall be
				required.
										.
						(e)AuditsSection
			 327 of title 23, United States Code is amended—
						(1)by striking
			 subsection (g); and
						(2)by redesignating
			 subsections (h) and (i) as (g) and (h), respectively.
						(f)TerminationSection
			 327(h) of title 23, United States Code (as redesignated by subsection (e)(2)),
			 is amended—
						(1)by striking
			 paragraph (1);
						(2)by redesignating
			 paragraph (2) as paragraph (1); and
						(3)by inserting
			 after paragraph (1) (as redesignated by paragraph (2)) the following:
							
								(2)Termination by
				StateSubject to such terms and conditions as the Secretary may
				specify, the State may terminate the participation of the State in the program
				at any time by providing notice of the termination to the Secretary not later
				than 90 days before the State intends to terminate that
				participation.
								.
						(g)Conforming
			 amendmentThe analysis for chapter 3 of title 23, United States
			 Code, is amended by striking the item relating to section 327 and inserting the
			 following:
						
							
								327. Surface transportation
				project delivery
				program
							
							.
					138.State
			 assumption of responsibilities for categorical exclusionsSection 326(a) of title 23, United States
			 Code, is amended by adding at the end the following:
					
						(4)State
				assumption of responsibilities for categorical exclusions
							(A)Sovereign
				immunityBy executing a memorandum of understanding with the
				Secretary under subsection (c) and assuming the responsibilities of the
				Secretary under this section, a State—
								(i)waives the
				sovereign immunity of the State under the Eleventh Amendment of the
				Constitution of the United States from any civil action brought in a Federal
				court; and
								(ii)expressly
				consents to accept the jurisdiction of the Federal courts with respect to any
				action relating to the compliance, discharge, and enforcement of any
				responsibility of the Secretary that the State assumes.
								(B)Termination by StateSubject to such terms and conditions as the
				Secretary may specify, the State may terminate the participation of the State
				in the program at any time by providing notice of the termination to the
				Secretary not later than 90 days before the State intends to terminate that
				participation.
							.
				139.Emergency
			 waiverAny road, highway, or
			 bridge that is in operation for fewer than 30 years or that is under
			 construction, and that is damaged by major disaster or emergency declared by
			 the Governor of the State and concurred in by the Secretary, or declared by the
			 President pursuant to the Robert T. Stafford Disaster Relief and Emergency
			 Assistance Act (42 U.S.C. 5121)—
					(1)may be reconstructed in the same location
			 with the same capacity, dimensions, and design as before the disaster or
			 emergency; and
					(2)shall be exempt from any environmental
			 reviews, approvals, licensing, and permit requirements under—
						(A)the National
			 Historic Preservation Act (16 U.S.C. 470 et seq.);
						(B)the Migratory
			 Bird Treaty Act (16 U.S.C. 703 et seq.);
						(C)the Fish and
			 Wildlife Coordination Act (16 U.S.C. 661 et seq.);
						(D)the Wild and
			 Scenic Rivers Act (16 U.S.C. 1271 et seq.);
						(E)the Endangered
			 Species Act of 1973 (16 U.S.C. 1531 et seq.), except when the reconstruction
			 occurs in designated critical habitat for threatened and endangered
			 species;
						(F)sections 402 and
			 404 of the Federal Water Pollution Control Act (33 U.S.C. 1342, 1344);
						(G)the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.);
						(H)Executive Order
			 11990 (42 U.S.C. 4321 note; relating to the protection of wetland); and
						(I)any Federal law
			 (including regulations) requiring no net loss of wetland.
						140.Cement sector
			 regulatory relief
					(a)Establishment
			 of standardsIn lieu of the rules specified in subsection (b),
			 and notwithstanding the date by which those rules would otherwise be required
			 to be promulgated, the Administrator of the Environmental Protection Agency
			 (referred to in this section as the Administrator) shall—
						(1)propose
			 regulations for the Portland cement manufacturing industry and Portland cement
			 plants that are subject to any of the rules specified in subsection (b)
			 that—
							(A)establish maximum
			 achievable control technology standards, performance standards, and other
			 requirements under sections 112 and 129, as applicable, of the Clean Air Act
			 (42 U.S.C. 7412, 7429); and
							(B)identify
			 nonhazardous secondary materials that, when used as fuels in combustion units
			 of that industry and those plants, qualify as solid waste under the Solid Waste
			 Disposal Act (42 U.S.C. 6901 et seq.) for purposes of determining the extent to
			 which the combustion units are required to meet the emission standards under
			 section 112 or 129 of the Clean Air Act (42 U.S.C. 7412, 7429); and
							(2)promulgate final
			 versions of those regulations by not later than—
							(A)the date that is
			 15 months after the date of enactment of this Act; or
							(B)such later date
			 as may be determined by the Administrator.
							(b)Stay of earlier
			 rules
						(1)Portland-specific
			 rulesThe final rule entitled National Emission Standards
			 for Hazardous Air Pollutants from the Portland Cement Manufacturing Industry
			 and Standards of Performance for Portland Cement Plants (75 Fed. Reg.
			 54970 (September 9, 2010)) shall be—
							(A)of no force or
			 effect;
							(B)treated as though
			 the rule had never taken effect; and
							(C)replaced in
			 accordance with subsection (a).
							(2)Other
			 rules
							(A)In
			 generalThe final rules described in subparagraph (B), to the
			 extent that those rules apply to the Portland cement manufacturing industry and
			 Portland cement plants shall be—
								(i)of no force or
			 effect;
								(ii)treated as
			 though the rules had never taken effect; and
								(iii)replaced in
			 accordance with subsection (a).
								(B)Description of
			 rulesThe final rules described in this subparagraph are—
								(i)the final rule
			 entitled Standards of Performance for New Stationary Sources and
			 Emission Guidelines for Existing Sources: Commercial and Industrial Solid Waste
			 Incineration Units (76 Fed. Reg. 15704 (March 21, 2011)); and
								(ii)the final rule
			 entitled Identification of Non-Hazardous Secondary Materials That Are
			 Solid Waste (76 Fed. Reg. 15456 (March 21, 2011)).
								(c)Establishment
			 of compliance datesFor each regulation promulgated pursuant to
			 subsection (a), the Administrator—
						(1)shall establish a
			 date for compliance with standards and requirements under the regulation that
			 is, notwithstanding any other provision of law, not earlier than 5 years after
			 the effective date of the regulation; and
						(2)in proposing a
			 date for that compliance, shall take into consideration—
							(A)the costs of
			 achieving emission reductions;
							(B)any nonair
			 quality health and environmental impacts and energy requirements of the
			 standards and requirements;
							(C)the feasibility
			 of implementing the standards and requirements, including the time
			 necessary—
								(i)to obtain
			 necessary permit approvals; and
								(ii)to procure,
			 install, and test control equipment;
								(D)the availability
			 of equipment, suppliers, and labor, given the requirements of the regulation
			 and other proposed or finalized regulations of the Administrator; and
							(E)potential net
			 employment impacts.
							(d)New
			 sourcesThe date on which the Administrator proposes a regulation
			 pursuant to subsection (a)(1) establishing an emission standard under section
			 112 or 129 of the Clean Air Act (42 U.S.C. 7412, 7429) shall be treated as the
			 date on which the Administrator first proposes such a regulation for purposes
			 of applying—
						(1)the definition of
			 the term new source under section 112(a)(4) of that Act (42
			 U.S.C. 7412(a)(4)); or
						(2)the definition of
			 the term new solid waste incineration unit under section
			 129(g)(2) of that Act (42 U.S.C. 7429(g)(2)).
						(e)Rule of
			 constructionNothing in this section restricts or otherwise
			 affects paragraphs (3)(B) and (4) of section 112(i) of the Clean Air Act (42
			 U.S.C. 7412(i)).
					(f)Energy recovery
			 and conservationNotwithstanding any other provision of law,
			 and to ensure the recovery and conservation of energy consistent with the Solid
			 Waste Disposal Act (42 U.S.C. 6901 et seq.), in promulgating regulations under
			 subsection (a) addressing the subject matter of the rules specified in
			 subsection (b)(2), the Administrator shall—
						(1)adopt the
			 definitions of the terms commercial and industrial solid waste
			 incineration unit, commercial and industrial waste, and
			 contained gaseous material in the rule entitled Standards
			 for Performance of New Stationary Sources and Emission Guidelines for Existing
			 Sources: Commercial and Industrial Solid Waste Incineration Units (65
			 Fed. Reg. 75338 (December 1, 2000)); and
						(2)identify
			 nonhazardous secondary material to be solid waste (as defined in section 1004
			 of the Solid Waste Disposal Act (42 U.S.C. 6903)) only if—
							(A)the material
			 meets that definition of commercial and industrial waste; or
							(B)if the material
			 is a gas, the material meets that definition of contained gaseous
			 material.
							(g)Establishment
			 of standards achievable in practiceIn promulgating regulations
			 under subsection (a), the Administrator shall ensure, to the maximum extent
			 practicable, that emission standards for existing and new sources established
			 under section 112 or 129 of the Clean Air Act (42 U.S.C. 7412, 7429), as
			 applicable, can be met under actual operating conditions consistently and
			 concurrently with emission standards for all other air pollutants covered by
			 regulations applicable to the source category, taking into account—
						(1)variability in
			 actual source performance;
						(2)source
			 design;
						(3)fuels;
						(4)inputs;
						(5)controls;
						(6)ability to
			 measure the pollutant emissions; and
						(7)operating
			 conditions.
						(h)Regulatory
			 alternativesFor each regulation promulgated under subsection
			 (a), from among the range of regulatory alternatives authorized under the Clean
			 Air Act (42 U.S.C. 7401 et seq.), including work practice standards under
			 section 112(h) of that Act (42 U.S.C. 7412(h)), the Administrator shall impose
			 the least burdensome, consistent with the purposes of that Act and Executive
			 Order 13563 (76 Fed. Reg. 3821 (January 21, 2011)).
					IIPublic
			 transportation
			201.Public
			 transportation
				(a)Extension for
			 public transportationExcept as otherwise provided in this
			 section, requirements, authorities, conditions, eligibilities, limitations, and
			 other provisions authorized under title III of the SAFETEA–LU (Public Law
			 109–59; 119 Stat. 2022), title III of the Intermodal Surface Transportation
			 Efficiency Act of 1991 (Public Law 102–240; 105 Stat. 2087), title III of the
			 Transportation Equity Act for the 21st Century (Public Law 105–178; 112 Stat.
			 338), and chapter 53 of title 49, United States Code, which would otherwise
			 expire on or cease to apply after March 31, 2012, are incorporated by reference
			 and shall continue in effect until September 30, 2013.
				(b)Authorization
			 of appropriations
					(1)Mass transit
			 accountThere shall be available from the Mass Transit Account of
			 the Highway Trust Fund for each of fiscal years 2012 and 2013, an amount equal
			 to the total amount authorized to be appropriated out of the Mass Transit
			 Account of the Highway Trust Fund for programs, projects, and activities for
			 fiscal year 2011 under the SAFETEA–LU (Public Law 109–59) and under chapter 53
			 of title 49, United States Code.
					(2)General
			 fundThere is authorized to be appropriated from the General Fund
			 of the Treasury for each of fiscal years 2012 and 2013, an amount equal to the
			 total amount authorized to be appropriated from the General Fund of the
			 Treasury for programs, projects, and activities for fiscal year 2011 under the
			 SAFETEA–LU (Public Law 109–59) and under chapter 53 of title 49, United States
			 Code.
					(c)Contract
			 authorityFunds made available under this section from the Mass
			 Transit Account of the Highway Trust Fund shall be available for obligation in
			 the same manner as provided for under section 5338(f)(1) of title 49, United
			 States Code.
				(d)Use of
			 fundsFunds authorized to be appropriated or made available for
			 obligation and expended under this section shall be distributed, administered,
			 limited, and made available for obligation in the same manner and at the same
			 rate as funds authorized to be appropriated or made available for fiscal year
			 2011 to carry out programs, projects, activities, eligibilities, and
			 requirements under the SAFETEA–LU (Public Law 109–59), title III of the
			 Intermodal Surface Transportation Efficiency Act of 1991 (Public Law 102–240;
			 105 Stat. 2087), title III of the Transportation Equity Act for the 21st
			 Century (Public Law 105–178; 112 Stat. 338), and chapter 53 of title 49, United
			 States Code, including section 5338(f)(1) of such title 49.
				(e)Distribution of
			 funds under title III of SAFETEA-LUFunds authorized to be
			 appropriated or made available for programs continued under this section shall
			 be distributed to those programs in the same proportion as funds were allocated
			 for those programs for fiscal year 2011, except that any designations for
			 specific activities in sections 3044 and 3046 of the SAFETEA–LU shall not be
			 required to be continued.
				(f)Disadvantaged
			 business enterprisesSection 1101(b) of the SAFETEA–LU (23 U.S.C.
			 101 note) shall apply with respect to any program under title III of the
			 SAFETEA–LU (Public Law 109–59) or chapter 53 of title 49, United States Code,
			 that receives funds authorized to be appropriated or made available for
			 obligation and expended under this section.
				(g)Obligation
			 ceilingSection 3040 of the SAFETEA–LU (Public Law 109–59; 119
			 Stat. 1639) is amended by striking paragraph (8) and inserting the
			 following
					
						(8)for each of
				fiscal years 2012 and 2013, an amount equal to $10,507,752,000, of which not
				more than $8,360,565,000 shall be from the Mass Transit
				Account.
						.
				IIIExtension of
			 Surface Transportation Programs
			301.Extension of
			 National Highway Traffic Safety Administration highway safety programs
				(a)Chapter 4
			 highway safety programsSection 2001(a)(1) of SAFETEA–LU (119
			 Stat. 1519) is amended by striking and $117,500,000 for the period
			 beginning on October 1, 2011, and ending on March 31, 2012. and
			 inserting $235,000,000 for fiscal year 2012, and $235,000,000 for fiscal
			 year 2013..
				(b)Highway safety
			 research and developmentSection 2001(a)(2) of SAFETEA–LU (119
			 Stat. 1519) is amended by striking and $54,122,000 for the period
			 beginning on October 1, 2011, and ending on March 31, 2012. and
			 inserting $108,244,000 for fiscal year 2012, and $108,244,000 for fiscal
			 year 2013..
				(c)Occupant
			 protection incentive grants
					(1)Extension of
			 programSection 405(a) of title 23, United States Code, is
			 amended—
						(A)in paragraph (3)
			 by striking 9 and inserting 10; and
						(B)in paragraph
			 (4)(C) by striking fifth through ninth and inserting
			 fifth through tenth.
						(2)Authorization
			 of appropriationsSection 2001(a)(3) of SAFETEA–LU (119 Stat.
			 1519) is amended by striking and $12,500,000 for the period beginning on
			 October 1, 2011, and ending on March 31, 2012. and inserting
			 $25,000,000 for fiscal year 2012, and $25,000,000 for fiscal year
			 2013..
					(d)Safety belt
			 performance grantsSection 2001(a)(4) of SAFETEA–LU (119 Stat.
			 1519) is amended by striking and $24,250,000 for the period beginning on
			 October 1, 2011, and ending on March 31, 2012. and inserting
			 $48,500,000 for fiscal year 2012, and $48,500,000 for fiscal year
			 2013..
				(e)State traffic
			 safety information system improvementsSection 2001(a)(5) of
			 SAFETEA–LU (119 Stat. 1519) is amended by striking and $17,250,000 for
			 the period beginning on October 1, 2011, and ending on March 31, 2012.
			 and inserting $34,500,000 for fiscal year 2012, and $34,500,000 for
			 fiscal year 2013..
				(f)Alcohol-Impaired
			 driving countermeasures incentive grant program
					(1)Extension of
			 programSection 410 of title 23, United States Code, is
			 amended—
						(A)in subsection
			 (a)(3)(C), by striking eleventh and inserting
			 12th; and
						(B)in subsection
			 (b)(2)(C), by striking 2012 and inserting
			 2013.
						(2)Authorization
			 of appropriationsSection 2001(a)(6) of SAFETEA–LU (119 Stat.
			 1519) is amended by striking and $69,500,000 for the period beginning on
			 October 1, 2011, and ending on March 31, 2012. and inserting
			 $139,000,000 for fiscal year 2012, and $139,000,000 for fiscal year
			 2013..
					(g)National driver
			 registerSection 2001(a)(7) of SAFETEA–LU (119 Stat. 1520) is
			 amended by striking and $2,058,000 for the period beginning on October
			 1, 2011, and ending on March 31, 2012. and inserting $4,116,000
			 for fiscal year 2012, and $4,116,000 for fiscal year 2013..
				(h)High visibility
			 enforcement program
					(1)Extension of
			 programSection 2009(a) of SAFETEA–LU (23 U.S.C. 402 note) is
			 amended by striking 2012 and inserting
			 2013.
					(2)Authorization
			 of appropriationsSection 2001(a)(8) of SAFETEA–LU (119 Stat.
			 1520) is amended by striking and $14,500,000 for the period beginning on
			 October 1, 2011, and ending on March 31, 2012. and inserting
			 $29,000,000 for fiscal year 2012, and $29,000,000 for fiscal year
			 2013..
					(i)Motorcyclist
			 safety
					(1)Extension of
			 programSection 2010(d)(1)(B) of SAFETEA–LU (23 U.S.C. 402 note)
			 is amended by striking sixth, and seventh and inserting
			 sixth, seventh, and eighth.
					(2)Authorization
			 of appropriationsSection 2001(a)(9) of SAFETEA–LU (119 Stat.
			 1520) is amended by striking and $3,500,000 for the period beginning on
			 October 1, 2011, and ending on March 31, 2012. and inserting
			 $7,000,000 for fiscal year 2012, and $7,000,000 for fiscal year
			 2013..
					(j)Child safety
			 and child booster seat safety incentive grants
					(1)Extension of
			 programSection 2011(c)(2) of SAFETEA–LU (23 U.S.C. 405 note) is
			 amended by striking sixth, and seventh fiscal years and
			 inserting sixth, seventh, and eighth fiscal years .
					(2)Authorization
			 of appropriationsSection 2001(a)(10) of SAFETEA–LU (119 Stat.
			 1520) is amended by striking and $3,500,000 for the period beginning on
			 October 1, 2011, and ending on March 31, 2012. and inserting
			 $7,000,000 for fiscal year 2012, and $7,000,000 for fiscal year
			 2013..
					(k)Administrative
			 expensesSection 2001(a)(11) of SAFETEA–LU (119 Stat. 1520) is
			 amended by striking and $12,664,000 for the period beginning on October
			 1, 2011, and ending on March 31, 2012. and inserting $25,328,000
			 for fiscal year 2012, and $25,328,000 for fiscal year 2013..
				(l)Applicability
			 of title 23Section 2001(c) of SAFETEA–LU (119 Stat. 1520) is
			 amended by striking 2012 and inserting
			 2013.
				(m)Drug-Impaired
			 driving enforcementSection 2013(f) of SAFETEA–LU (23 U.S.C. 403
			 note) is amended by striking 2012 and inserting
			 2013.
				(n)Older driver
			 safety; law enforcement trainingSection 2017 of SAFETEA–LU is
			 amended—
					(1)in subsection
			 (a)(1) (119 Stat. 1541), by striking 2012 and inserting
			 2013; and
					(2)in subsection
			 (b)(2) (23 U.S.C. 402 note), by striking 2012 and inserting
			 2013.
					302.Extension of
			 Federal Motor Carrier Safety Administration programs
				(a)Motor carrier
			 safety grantsSection 31104(a) of title 49, United States Code,
			 is amended—
					(1)in paragraph (7),
			 by striking and at the end; and
					(2)by striking
			 paragraph (8) and inserting the following:
						
							(8)$212,000,000 for
				fiscal year 2012; and
							(9)$212,000,000 for
				fiscal year
				2013.
							.
					(b)Administrative
			 expensesSection 31104(i)(1) of title 49, United States Code, is
			 amended—
					(1)in subparagraph
			 (G), by striking and at the end; and
					(2)by striking
			 subparagraph (H) and inserting the following:
						
							(H)$244,144,000 for
				fiscal year 2012; and
							(I)$244,144,000 for
				fiscal year
				2013.
							.
					(c)Grant
			 programsSection 4101(c) of SAFETEA–LU (119 Stat. 1715) is
			 amended—
					(1)in paragraph (1),
			 by striking and $15,000,000 for the period beginning on October 1, 2011,
			 and ending on March 31, 2012. and inserting and $30,000,000 for
			 each of fiscal years 2012 and 2013.;
					(2)in paragraph (2),
			 by striking 2011 and $16,000,000 for the period beginning on October 1,
			 2011, and ending on March 31, 2012 and inserting
			 2013;
					(3)in paragraph (3),
			 by striking 2011 and $2,500,000 for the period beginning on October 1,
			 2011, and ending on March 31, 2012 and inserting
			 2013;
					(4)in paragraph (4),
			 by striking 2011 and $12,500,000 for the period beginning on October 1,
			 2011, and ending on March 31, 2012 and inserting 2013;
			 and
					(5)in paragraph (5),
			 by striking 2011 and $1,500,000 for the period beginning on October 1,
			 2011, and ending on March 31, 2012 and inserting
			 2013.
					(d)High-Priority
			 activitiesSection 31104(k)(2) of title 49, United States Code,
			 is amended by striking 2011 and $7,500,000 for the period beginning on
			 October 1, 2011, and ending on March 31, 2012, and inserting
			 2013.
				(e)New entrant
			 auditsSection 31144(g)(5)(B) of title 49, United States Code, is
			 amended by striking and up to $14,500,000 for the period beginning on
			 October 1, 2011, and ending on March 31, 2012,.
				(f)Outreach and
			 educationSection 4127(e) of SAFETEA–LU (119 Stat. 1741) is
			 amended by striking fiscal years 2006 and all that follows
			 through March 31, 2012, and inserting fiscal years 2006
			 through 2013.
				(g)Grant program
			 for commercial motor vehicle operatorsSection 4134(c) of
			 SAFETEA–LU (119 Stat. 1744) is amended by striking 2011 and $500,000 for
			 the period beginning on October 1, 2011, and ending on March 31, 2012,
			 and inserting 2013.
				(h)Motor carrier
			 safety advisory committeeSection 4144(d) of SAFETEA–LU (119
			 Stat. 1748) is amended by striking March 31, 2012 and inserting
			 September 30, 2013.
				(i)Working group
			 for development of practices and procedures To enhance Federal-State
			 relationsSection 4213(d) of SAFETEA–LU (49 U.S.C. 14710 note;
			 119 Stat. 1759) is amended by striking March 31, 2012 and
			 inserting September 30, 2013.
				303.Additional
			 programs
				(a)Hazardous
			 Materials Research ProjectsSection 7131(c) of SAFETEA–LU (119
			 Stat. 1910) is amended by striking 2011 and $580,000 for the period
			 beginning on October 1, 2011, and ending on March 31, 2012, and
			 inserting and $1,160,000 for each of fiscal years 2012 and
			 2013.
				(b)Dingell-Johnson
			 Sport Fish Restoration ActSection 4 of the Dingell-Johnson Sport
			 Fish Restoration Act (16 U.S.C. 777c) is amended—
					(1)in subsection
			 (a), by striking March 31, 2012 and inserting September
			 30, 2013,; and
					(2)in the first
			 sentence of subsection (b)(1)(A) by striking 2011 and for the period
			 beginning on October 1, 2011, and ending on March 31, 2012, and
			 inserting 2011, and for each of fiscal years 2012 and
			 2013,.
					IVRegulations from
			 the Executive in Need of Scrutiny
			401.Short
			 titleThis title may be cited
			 as the Regulations From the Executive
			 in Need of Scrutiny Act of 2011 or the
			 REINS
			 Act.
			402.Findings and
			 purpose
				(a)FindingsCongress finds the following:
					(1)Section 1 of
			 article I of the United States Constitution grants all legislative powers to
			 Congress.
					(2)Over time,
			 Congress has excessively delegated its constitutional charge while failing to
			 conduct appropriate oversight and retain accountability for the content of the
			 laws it passes.
					(3)By requiring a
			 vote in Congress, this title will result in more carefully drafted and detailed
			 legislation, an improved regulatory process, and a legislative branch that is
			 truly accountable to the people of the United States for the laws imposed upon
			 them.
					(b)PurposeThe purpose of this title is to increase
			 accountability for and transparency in the Federal regulatory process.
				403.Congressional
			 review of agency rulemakingChapter 8 of title 5, United States Code, is
			 amended to read as follows:
				
					8Congressional Review of Agency
				Rulemaking
						
							Sec.
							801. Congressional review.
							802. Congressional approval procedure for major
				  rules.
							803. Congressional disapproval procedure for nonmajor
				  rules.
							804. Definitions.
							805. Judicial review.
							806. Exemption for monetary policy.
							807. Effective date of certain rules.
						
						801.Congressional review
							(a)(1)(A)Before a rule may take effect, the Federal
				agency promulgating such rule shall submit to each House of the Congress and to
				the Comptroller General a report containing—
										(i)a copy of the rule;
										(ii)a
				concise general statement relating to the rule;
										(iii)a classification of the rule as a major or
				nonmajor rule, including an explanation of the classification specifically
				addressing each criteria for a major rule contained within sections 804(2)(A),
				804(2)(B), and 804(2)(C);
										(iv)a list of any other related
				regulatory actions intended to implement the same statutory provision or
				regulatory objective as well as the individual and aggregate economic effects
				of those actions; and
										(v)the proposed effective date of the
				rule.
										(B)On the date of the submission of the report
				under subparagraph (A), the Federal agency promulgating the rule shall submit
				to the Comptroller General and make available to each House of Congress—
										(i)a complete copy of the cost-benefit
				analysis of the rule, if any;
										(ii)the agency’s actions pursuant to title 5 of
				the United States Code, sections 603, 604, 605, 607, and 609;
										(iii)the agency’s actions pursuant to title 2 of
				the United States Code, sections 1532, 1533, 1534, and 1535; and
										(iv)any other relevant information or
				requirements under any other Act and any relevant Executive orders.
										(C)Upon receipt of a report submitted under
				subparagraph (A), each House shall provide copies of the report to the chairman
				and ranking member of each standing committee with jurisdiction under the rules
				of the House of Representatives or the Senate to report a bill to amend the
				provision of law under which the rule is issued.
									(2)(A)The Comptroller General shall provide a
				report on each major rule to the committees of jurisdiction by the end of 15
				calendar days after the submission or publication date as provided in section
				802(b)(2). The report of the Comptroller General shall include an assessment of
				the agency’s compliance with procedural steps required by paragraph
				(1)(B).
									(B)Federal agencies shall cooperate with the
				Comptroller General by providing information relevant to the Comptroller
				General’s report under subparagraph (A).
									(3)A
				major rule relating to a report submitted under paragraph (1) shall take effect
				upon enactment of a joint resolution of approval described in section 802 or as
				provided for in the rule following enactment of a joint resolution of approval
				described in section 802, whichever is later.
								(4)A
				nonmajor rule shall take effect as provided by section 803 after submission to
				Congress under paragraph (1).
								(5)If a joint resolution of approval relating
				to a major rule is not enacted within the period provided in subsection (b)(2),
				then a joint resolution of approval relating to the same rule may not be
				considered under this chapter in the same Congress by either the House of
				Representatives or the Senate.
								(b)(1)A major rule shall not take effect unless
				the Congress enacts a joint resolution of approval described under section
				802.
								(2)If a joint resolution described in
				subsection (a) is not enacted into law by the end of 70 session days or
				legislative days, as applicable, beginning on the date on which the report
				referred to in section 801(a)(1)(A) is received by Congress (excluding days
				either House of Congress is adjourned for more than 3 days during a session of
				Congress), then the rule described in that resolution shall be deemed not to be
				approved and such rule shall not take effect.
								(c)(1)Notwithstanding any other provision of this
				section (except subject to paragraph (3)), a major rule may take effect for one
				90-calendar-day period if the President makes a determination under paragraph
				(2) and submits written notice of such determination to the Congress.
								(2)Paragraph (1) applies to a determination
				made by the President by Executive order that the major rule should take effect
				because such rule is—
									(A)necessary because of an imminent threat to
				health or safety or other emergency;
									(B)necessary for the enforcement of criminal
				laws;
									(C)necessary for national security; or
									(D)issued pursuant to any statute implementing
				an international trade agreement.
									(3)An exercise by the President of the
				authority under this subsection shall have no effect on the procedures under
				section 802.
								(d)(1)In addition to the opportunity for review
				otherwise provided under this chapter, in the case of any rule for which a
				report was submitted in accordance with subsection (a)(1)(A) during the period
				beginning on the date occurring—
									(A)in the case of the Senate, 60 session days,
				or
									(B)in the case of the House of
				Representatives, 60 legislative days,
									before the date the Congress is
				scheduled to adjourn a session of Congress through the date on which the same
				or succeeding Congress first convenes its next session, sections 802 and 803
				shall apply to such rule in the succeeding session of Congress.(2)(A)In applying sections 802 and 803 for
				purposes of such additional review, a rule described under paragraph (1) shall
				be treated as though—
										(i)such rule were published in the Federal
				Register on—
											(I)in the case of the Senate, the 15th session
				day, or
											(II)in the case of the House of
				Representatives, the 15th legislative day,
											after the succeeding session of Congress
				first convenes; and(ii)a
				report on such rule were submitted to Congress under subsection (a)(1) on such
				date.
										(B)Nothing in this paragraph shall be
				construed to affect the requirement under subsection (a)(1) that a report shall
				be submitted to Congress before a rule can take effect.
									(3)A
				rule described under paragraph (1) shall take effect as otherwise provided by
				law (including other subsections of this section).
								802.Congressional approval procedure for major
				rules
							(a)For purposes of this section, the term
				joint resolution means only a joint resolution introduced on or
				after the date on which the report referred to in section 801(a)(1)(A) is
				received by Congress (excluding days either House of Congress is adjourned for
				more than 3 days during a session of Congress), the matter after the resolving
				clause of which is as follows: That Congress approves the rule submitted
				by the _ _ relating to _ _. (The blank spaces being appropriately
				filled in).
								(1)In the House, the majority leader of the
				House of Representatives (or his designee) and the minority leader of the House
				of Representatives (or his designee) shall introduce such joint resolution
				described in subsection (a) (by request), within 3 legislative days after
				Congress receives the report referred to in section 801(a)(1)(A).
								(2)In the Senate, the
				majority leader of the Senate (or his designee) and the minority leader of the
				Senate (or his designee) shall introduce such joint resolution described in
				subsection (a) (by request), within 3 session days after Congress receives the
				report referred to in section 801(a)(1)(A).
								(b)(1)A joint resolution described in subsection
				(a) shall be referred to the committees in each House of Congress with
				jurisdiction under the rules of the House of Representatives or the Senate to
				report a bill to amend the provision of law under which the rule is
				issued.
								(2)For purposes of this section, the term
				submission date means the date on which the Congress receives the
				report submitted under section 801(a)(1).
								(c)In the Senate, if the committee or
				committees to which a joint resolution described in subsection (a) has been
				referred have not reported it at the end of 15 session days after its
				introduction, such committee or committees shall be automatically discharged
				from further consideration of the resolution and it shall be placed on the
				calendar. A vote on final passage of the resolution shall be taken on or before
				the close of the 15th session day after the resolution is reported by the
				committee or committees to which it was referred, or after such committee or
				committees have been discharged from further consideration of the
				resolution.
							(d)(1)In the Senate, when the committee or
				committees to which a joint resolution is referred have reported, or when a
				committee or committees are discharged (under subsection (c)) from further
				consideration of a joint resolution described in subsection (a), it is at any
				time thereafter in order (even though a previous motion to the same effect has
				been disagreed to) for a motion to proceed to the consideration of the joint
				resolution, and all points of order against the joint resolution (and against
				consideration of the joint resolution) are waived. The motion is not subject to
				amendment, or to a motion to postpone, or to a motion to proceed to the
				consideration of other business. A motion to reconsider the vote by which the
				motion is agreed to or disagreed to shall not be in order. If a motion to
				proceed to the consideration of the joint resolution is agreed to, the joint
				resolution shall remain the unfinished business of the Senate until disposed
				of.
								(2)In the Senate, debate on the joint
				resolution, and on all debatable motions and appeals in connection therewith,
				shall be limited to not more than 2 hours, which shall be divided equally
				between those favoring and those opposing the joint resolution. A motion to
				further limit debate is in order and not debatable. An amendment to, or a
				motion to postpone, or a motion to proceed to the consideration of other
				business, or a motion to recommit the joint resolution is not in order.
								(3)In the Senate, immediately following the
				conclusion of the debate on a joint resolution described in subsection (a), and
				a single quorum call at the conclusion of the debate if requested in accordance
				with the rules of the Senate, the vote on final passage of the joint resolution
				shall occur.
								(4)Appeals from the decisions of the Chair
				relating to the application of the rules of the Senate to the procedure
				relating to a joint resolution described in subsection (a) shall be decided
				without debate.
								(e)(1)In the House of Representatives, if the
				committee or committees to which a joint resolution described in subsection (a)
				has been referred have not reported it at the end of 15 legislative days after
				its introduction, such committee or committees shall be automatically
				discharged from further consideration of the resolution and it shall be placed
				on the appropriate calendar. A vote on final passage of the resolution shall be
				taken on or before the close of the 15th legislative day after the resolution
				is reported by the committee or committees to which it was referred, or after
				such committee or committees have been discharged from further consideration of
				the resolution.
								(2)(A)A motion in the House of Representatives to
				proceed to the consideration of a resolution shall be privileged and not
				debatable. An amendment to the motion shall not be in order, nor shall it be in
				order to move to reconsider the vote by which the motion is agreed to or
				disagreed to.
									(B)Debate in the House of Representatives on a
				resolution shall be limited to not more than two hours, which shall be divided
				equally between those favoring and those opposing the resolution. A motion to
				further limit debate shall not be debatable. No amendment to, or motion to
				recommit, the resolution shall be in order. It shall not be in order to
				reconsider the vote by which a resolution is agreed to or disagreed to.
									(C)Motions to postpone, made in the House of
				Representatives with respect to the consideration of a resolution, and motions
				to proceed to the consideration of other business, shall be decided without
				debate.
									(D)All appeals from the decisions of the Chair
				relating to the application of the Rules of the House of Representatives to the
				procedure relating to a resolution shall be decided without debate.
									(f)If, before the passage by one House of a
				joint resolution of that House described in subsection (a), that House receives
				from the other House a joint resolution described in subsection (a), then the
				following procedures shall apply with respect to a joint resolution described
				in subsection (a) of the House receiving the joint resolution—
								(1)the procedure in that House shall be the
				same as if no joint resolution had been received from the other House;
				but
								(2)the vote on final
				passage shall be on the joint resolution of the other House.
								(g)The enactment of a resolution of approval
				does not serve as a grant or modification of statutory authority by Congress
				for the promulgation of a rule, does not extinguish or affect any claim,
				whether substantive or procedural, against any alleged defect in a rule, and
				shall not form part of the record before the court in any judicial proceeding
				concerning a rule.
							(h)This section and section 803 are enacted by
				Congress—
								(1)as an exercise of the rulemaking power of
				the Senate and House of Representatives, respectively, and as such it is deemed
				a part of the rules of each House, respectively, but applicable only with
				respect to the procedure to be followed in that House in the case of a joint
				resolution described in subsection (a), and it supersedes other rules only to
				the extent that it is inconsistent with such rules; and
								(2)with full recognition of the constitutional
				right of either House to change the rules (so far as relating to the procedure
				of that House) at any time, in the same manner, and to the same extent as in
				the case of any other rule of that House.
								803.Congressional disapproval procedure for
				nonmajor rules
							(a)For purposes of this section, the term
				joint resolution means only a joint resolution introduced in the
				period beginning on the date on which the report referred to in section
				801(a)(1)(A) is received by Congress and ending 60 days thereafter (excluding
				days either House of Congress is adjourned for more than 3 days during a
				session of Congress), the matter after the resolving clause of which is as
				follows: That Congress disapproves the nonmajor rule submitted by the _
				_ relating to _ _, and such rule shall have no force or effect. (The
				blank spaces being appropriately filled in).
							(b)(1)A joint resolution described in subsection
				(a) shall be referred to the committees in each House of Congress with
				jurisdiction.
								(2)For purposes of this section, the term
				submission or publication date means the later of the date on
				which—
									(A)the Congress receives the report submitted
				under section 801(a)(1); or
									(B)the nonmajor rule is published in the
				Federal Register, if so published.
									(c)In the Senate, if the committee to which is
				referred a joint resolution described in subsection (a) has not reported such
				joint resolution (or an identical joint resolution) at the end of 15 session
				days after the date of introduction of the joint resolution, such committee may
				be discharged from further consideration of such joint resolution upon a
				petition supported in writing by 30 Members of the Senate, and such joint
				resolution shall be placed on the calendar.
							(d)(1)In the Senate, when the committee to which
				a joint resolution is referred has reported, or when a committee is discharged
				(under subsection (c)) from further consideration of a joint resolution
				described in subsection (a), it is at any time thereafter in order (even though
				a previous motion to the same effect has been disagreed to) for a motion to
				proceed to the consideration of the joint resolution, and all points of order
				against the joint resolution (and against consideration of the joint
				resolution) are waived. The motion is not subject to amendment, or to a motion
				to postpone, or to a motion to proceed to the consideration of other business.
				A motion to reconsider the vote by which the motion is agreed to or disagreed
				to shall not be in order. If a motion to proceed to the consideration of the
				joint resolution is agreed to, the joint resolution shall remain the unfinished
				business of the Senate until disposed of.
								(2)In the Senate, debate on the joint
				resolution, and on all debatable motions and appeals in connection therewith,
				shall be limited to not more than 10 hours, which shall be divided equally
				between those favoring and those opposing the joint resolution. A motion to
				further limit debate is in order and not debatable. An amendment to, or a
				motion to postpone, or a motion to proceed to the consideration of other
				business, or a motion to recommit the joint resolution is not in order.
								(3)In the Senate, immediately following the
				conclusion of the debate on a joint resolution described in subsection (a), and
				a single quorum call at the conclusion of the debate if requested in accordance
				with the rules of the Senate, the vote on final passage of the joint resolution
				shall occur.
								(4)Appeals from the decisions of the Chair
				relating to the application of the rules of the Senate to the procedure
				relating to a joint resolution described in subsection (a) shall be decided
				without debate.
								(e)In the Senate the procedure specified in
				subsection (c) or (d) shall not apply to the consideration of a joint
				resolution respecting a nonmajor rule—
								(1)after the expiration of the 60 session days
				beginning with the applicable submission or publication date, or
								(2)if the report under section 801(a)(1)(A)
				was submitted during the period referred to in section 801(d)(1), after the
				expiration of the 60 session days beginning on the 15th session day after the
				succeeding session of Congress first convenes.
								(f)If, before the passage by one House of a
				joint resolution of that House described in subsection (a), that House receives
				from the other House a joint resolution described in subsection (a), then the
				following procedures shall apply:
								(1)The joint
				resolution of the other House shall not be referred to a committee.
								(2)With respect to a joint resolution
				described in subsection (a) of the House receiving the joint resolution—
									(A)the procedure in that House shall be the
				same as if no joint resolution had been received from the other House;
				but
									(B)the vote on final passage shall be on the
				joint resolution of the other House.
									804.DefinitionsFor purposes of this chapter—
							(1)the term Federal
				agency—
								(A)means any agency as that term is defined in
				section 551(1); and
								(B)includes the
				Board of Governors of the Federal Reserve System, the Bureau of Consumer
				Financial Protection, the Commodity Futures Trading Commission, the Federal
				Deposit Insurance Corporation, the Federal Housing Finance Agency, the
				Financial Stability Oversight Council, the Office of the Comptroller of the
				Currency, the Office of Financial Research, the National Credit Union
				Administration, and the Securities and Exchange Commission;
								(2)the term major rule means any
				rule, including an interim final rule, that the Administrator of the Office of
				Information and Regulatory Affairs of the Office of Management and Budget finds
				has resulted in or is likely to result in—
								(A)an annual effect on the economy of
				$100,000,000 or more;
								(B)a major increase in costs or prices for
				consumers, individual industries, Federal, State, or local government agencies,
				or geographic regions; or
								(C)significant adverse effects on competition,
				employment, investment, productivity, innovation, or on the ability of United
				States-based enterprises to compete with foreign-based enterprises in domestic
				and export markets;
								(3)the term nonmajor rule means
				any rule that is not a major rule; and
							(4)the term rule has the meaning
				given such term in section 551, except that such term does not include—
								(A)any rule of particular applicability,
				including a rule that approves or prescribes for the future rates, wages,
				prices, services, or allowances therefore, corporate or financial structures,
				reorganizations, mergers, or acquisitions thereof, or accounting practices or
				disclosures bearing on any of the foregoing;
								(B)any rule relating to agency management or
				personnel;
								(C)any rule of agency organization, procedure,
				or practice that does not substantially affect the rights or obligations of
				non-agency parties; or
								(D)a rule that is promulgated by the Board of
				Governors of the Federal Reserve System or the Federal Open Market Committee
				under section 10A, 10B, 13, 13A, or 19 of the Federal Reserve Act, or any of
				subsections (a) through (f) of section 14 of that Act.
								805.Judicial review
							(a)No determination, finding, action, or
				omission under this chapter shall be subject to judicial review.
							(b)Notwithstanding subsection (a), a court may
				determine whether a Federal agency has completed the necessary requirements
				under this chapter for a rule to take effect.
							806.Exemption for monetary policyNothing in this chapter shall apply to rules
				that concern monetary policy proposed or implemented by the Board of Governors
				of the Federal Reserve System or the Federal Open Market Committee.
						807.Effective date of certain
				rulesNotwithstanding section
				801—
							(1)any rule that establishes, modifies, opens,
				closes, or conducts a regulatory program for a commercial, recreational, or
				subsistence activity related to hunting, fishing, or camping; or
							(2)any rule other than a major rule which an
				agency for good cause finds (and incorporates the finding and a brief statement
				of reasons therefore in the rule issued) that notice and public procedure
				thereon are impracticable, unnecessary, or contrary to the public
				interest,
							shall
				take effect at such time as the Federal agency promulgating the rule
				determines..
			VEPA
			 regulatory relief
			501.Short
			 titleThis title may be cited
			 as the EPA Regulatory Relief Act of
			 2011.
			502.Legislative
			 stay
				(a)Establishment of
			 standardsIn place of the
			 rules specified in subsection (b), and notwithstanding the date by which such
			 rules would otherwise be required to be promulgated, the Administrator of the
			 Environmental Protection Agency (referred to in this title as the
			 Administrator) shall—
					(1)propose regulations for industrial,
			 commercial, and institutional boilers and process heaters, and commercial and
			 industrial solid waste incinerator units, subject to any of the rules specified
			 in subsection (b)—
						(A)establishing
			 maximum achievable control technology standards, performance standards, and
			 other requirements under sections 112 and 129, as applicable, of the
			 Clean Air Act (42 U.S.C. 7412, 7429); and
						(B)identifying
			 nonhazardous secondary materials that, when used as fuels or ingredients in
			 combustion units of such boilers, process heaters, or incinerator units are
			 solid waste under the Solid Waste Disposal Act (42 U.S.C. 6901 et seq.)
			 (commonly known as the Resource Conservation and Recovery
			 Act) for purposes of determining the extent to which such
			 combustion units are required to meet the emissions standards under section 112
			 of the Clean Air Act (42 U.S.C. 7412) or the emission
			 standards under section 129 of that Act (42 U.S.C. 7429); and
						(2)finalize the regulations on the date that
			 is 15 months after the date of enactment of this Act, or on such later date as
			 may be determined by the Administrator.
					(b)Stay of earlier
			 rulesThe following rules are of no force or effect, shall be
			 treated as though the rules had never taken effect, and shall be replaced as
			 described in subsection (a):
					(1)The rule entitled
			 National Emission Standards for Hazardous Air Pollutants for Major
			 Sources: Industrial, Commercial, and Institutional Boilers and Process
			 Heaters (76 Fed. Reg. 15608) (March 21, 2011).
					(2)The rule entitled
			 National Emission Standards for Hazardous Air Pollutants for Area
			 Sources: Industrial, Commercial, and Institutional Boilers (76 Fed.
			 Reg. 15554) (March 21, 2011).
					(3)The rule entitled
			 Standards of Performance for New Stationary Sources and Emission
			 Guidelines for Existing Sources: Commercial and Industrial Solid Waste
			 Incineration Units (76 Fed. Reg. 15704) (March 21, 2011).
					(4)The rule entitled Identification of
			 Non-Hazardous Secondary Materials That Are Solid Waste (76 Fed. Reg.
			 15456) (March 21, 2011).
					(c)Inapplicability
			 of certain provisionsWith respect to any standard required by
			 subsection (a) to be promulgated in regulations under section 112 of the
			 Clean Air Act (42 U.S.C. 7412), the provisions of
			 subsections (g)(2) and (j) of that section shall not apply prior to the
			 effective date of the standard specified in those regulations.
				503.Compliance
			 dates
				(a)Establishment of
			 compliance datesFor each
			 regulation promulgated pursuant to section 702, the Administrator—
					(1)shall establish a
			 date for compliance with standards and requirements under such regulation that
			 is, notwithstanding any other provision of law, not earlier than 5 years after
			 the effective date of the regulation; and
					(2)in proposing a
			 date for such compliance, shall take into consideration—
						(A)the costs of
			 achieving emissions reductions;
						(B)any nonair quality
			 health and environmental impact and energy requirements of the standards and
			 requirements;
						(C)the feasibility of
			 implementing the standards and requirements, including the time needed—
							(i)to
			 obtain necessary permit approvals; and
							(ii)to
			 procure, install, and test control equipment;
							(D)the availability
			 of equipment, suppliers, and labor, given the requirements of the regulation
			 and other proposed or finalized regulations of the Environmental Protection
			 Agency; and
						(E)potential net
			 employment impacts.
						(b)New
			 sourcesThe date on which the
			 Administrator proposes a regulation pursuant to section 702(a)(1) establishing
			 an emission standard under section 112 or 129 of the Clean Air
			 Act (42 U.S.C. 7412, 7429) shall be treated as the date on which the
			 Administrator first proposes such a regulation for purposes of applying the
			 definition of a new source under section 112(a)(4) of that Act (42 U.S.C.
			 7412(a)(4)) or the definition of a new solid waste incineration unit under
			 section 129(g)(2) of that Act (42 U.S.C. 7429(g)(2)).
				(c)Rule of
			 constructionNothing in this
			 title restricts or otherwise affects paragraph (3)(B) or (4) of section 112(i)
			 of the Clean Air Act (42 U.S.C. 7412(i)).
				504.Energy recovery
			 and conservation
				(a)In
			 generalNotwithstanding any other provision of law, to ensure the
			 recovery and conservation of energy consistent with the Solid Waste
			 Disposal Act (42 U.S.C. 6901 et seq.) (commonly known as the
			 Resource Conservation and Recovery Act of
			 1976), in promulgating regulations under section 702(a) that
			 address the subject matter of the regulations described in paragraphs (3) and
			 (4) of section 702(b), the Administrator shall—
					(1)adopt the
			 definitions of the terms commercial and industrial solid waste
			 incineration unit, commercial and industrial waste, and
			 contained gaseous material contained in the regulation entitled
			 Standards of Performance for New Stationary Sources and Emission
			 Guidelines for Existing Sources: Commercial and Industrial Solid Waste
			 Incineration Units (65 Fed. Reg. 75338 (December 1, 2000)); and
					(2)identify
			 nonhazardous secondary material as not to be solid waste for purposes of the
			 Solid Waste Disposal Act (42 U.S.C. 6901 et seq.)
			 if—
						(A)the
			 material—
							(i)does not meet the
			 definition of commercial and industrial waste; and
							(ii)is on the list
			 published by the Administrator under subsection (b); or
							(B)in the case of
			 the material that is a gas, the material does not meet the definition of
			 contained gaseous material.
						(b)List of
			 nonhazardous secondary materials
					(1)In
			 generalNot later than 120 days after the date of enactment of
			 this Act, the Administrator shall publish a list of nonhazardous secondary
			 materials that are not solid waste when combusted in units designed for energy
			 recovery, including—
						(A)without
			 limitation, all forms of biomass, including—
							(i)agricultural and
			 forest-derived biomass;
							(ii)biomass crops,
			 vines, and orchard trees;
							(iii)bagasse and
			 other crop and tree residues, including—
								(I)hulls and
			 seeds;
								(II)spent
			 grains;
								(III)byproducts of
			 cotton;
								(IV)corn and peanut
			 production;
								(V)rice milling and
			 grain elevator operations;
								(VI)cellulosic
			 biofuels; and
								(VII)byproducts of
			 ethanol natural fermentation processes;
								(iv)hogged fuel,
			 including wood pallets, sawdust, and wood pellets;
							(v)wood debris from
			 forests and urban areas;
							(vi)resinated wood
			 and other resinated biomass-derived residuals, including trim, sanderdust,
			 offcuts, and woodworking residuals;
							(vii)creosote-treated,
			 borate-treated, sap-stained, and other treated wood;
							(viii)residuals from
			 wastewater treatment by the manufacturing industry, including process
			 wastewater with significant British thermal unit (Btu)
			 value;
							(ix)paper and paper
			 or cardboard recycling residuals, including paper-derived fuel cubes, paper
			 fines, and paper and cardboard rejects;
							(x)turpentine,
			 turpentine derivatives, pine tar, rectified methanol, glycerine, lumber kiln
			 condensates, and wood char;
							(xi)tall oil and
			 related soaps;
							(xii)biogases or
			 bioliquids generated from biomass materials, wastewater operations, or landfill
			 operations;
							(xiii)processed
			 biomass derived from construction and demolition debris for the purpose of fuel
			 production; and
							(xiv)animal manure
			 and bedding material;
							(B)solid and
			 emulsified paraffin;
						(C)petroleum and
			 chemical reaction and distillation byproducts and residues, alcohol, ink, and
			 nonhalogenated solvents;
						(D)tire-derived
			 fuel, including factory scrap tire and related material;
						(E)foundry sand
			 processed in thermal reclamation units;
						(F)coal refuse and
			 coal combustion residuals;
						(G)shredded cloth
			 and carpet scrap;
						(H)latex paint
			 water, organic printing dyes and inks, recovered paint solids, and nonmetallic
			 paint sludges;
						(I)nonchlorinated
			 plastics;
						(J)all used oil that
			 qualifies as recycled oil under section 1004 of the Solid Waste
			 Disposal Act (42 U.S.C. 6903);
						(K)process densified
			 fuels that contain any of the materials described in this paragraph; and
						(L)any other
			 specific or general categories of material that the Administrator determines
			 the combustion of which is for use as a fuel pursuant to paragraph (2).
						(2)Additions to
			 the list
						(A)In
			 generalTo provide greater regulatory certainty, the
			 Administrator may, after public notice and opportunity to comment, add
			 nonhazardous secondary materials to the list published under paragraph
			 (1)—
							(i)as the
			 Administrator determines necessary; or
							(ii)based on a
			 petition submitted by any person.
							(B)ResponseNot
			 later than 120 days after receiving any petition under subparagraph (A)(ii),
			 the Administrator shall respond to the petition.
						(C)RequirementsIn
			 making a determination under this paragraph, the Administrator may decline to
			 add a material to the list under paragraph (1) if the Administrator determines
			 that regulation under section 112 of the Clean Air Act (42
			 U.S.C. 7412) would not reasonably protect public health with an ample margin of
			 safety.
						505.Other
			 provisions
				(a)Establishment of
			 standards achievable in practiceIn promulgating rules under
			 section 702(a), the Administrator shall ensure that emissions standards for
			 existing and new sources established under section 112 or 129 of the
			 Clean Air Act (42 U.S.C. 7412, 7429), as applicable, can
			 be met under actual operating conditions consistently and concurrently with
			 emission standards for all other air pollutants regulated by the rule for the
			 source category, taking into account variability in actual source performance,
			 source design, fuels, inputs, controls, ability to measure the pollutant
			 emissions, and operating conditions.
				(b)Regulatory
			 alternativesFor each
			 regulation promulgated pursuant to section 702(a), from among the range of
			 regulatory alternatives authorized under the Clean Air Act
			 (42 U.S.C. 7401 et seq.) including work practice standards under section 112(h)
			 of that Act (42 U.S.C. 7412(h)), the Administrator shall impose the least
			 burdensome, consistent with the purposes of that Act and Executive Order 13563
			 (76 Fed. Reg. 3821 (January 21, 2011)).
				VIRegulatory
			 Time-Out
			601.Short
			 titleThis title may be cited
			 as the Regulatory Time-Out Act of
			 2011.
			602.DefinitionsIn this title—
				(1)the term
			 agency has the meaning given that term under section 3502(1) of
			 title 44, United States Code; and
				(2)the term
			 covered regulation means a final regulation that—
					(A)directly or
			 indirectly increases costs on businesses in a manner which will have an adverse
			 effect on job creation, job retention, productivity, competitiveness, or the
			 efficient functioning of the economy;
					(B)is likely
			 to—
						(i)have an annual
			 effect on the economy of $100,000,000 or more;
						(ii)adversely affect
			 in a material way the economy, a sector of the economy, productivity,
			 competition, jobs, the environment, public health or safety, or State, local,
			 or tribal governments or communities;
						(iii)create a
			 serious inconsistency or otherwise interfere with an action taken or planned by
			 another agency;
						(iv)materially alter
			 the budgetary impact of entitlements, grants, user fees, or loan programs or
			 the rights and obligations of recipients thereof; or
						(v)raise novel legal
			 or policy issues; and
						(C)did not take
			 effect before September 1, 2011.
					603.Time-out
			 period for regulations
				(a)Prior
			 regulationsA covered
			 regulation that took effect before the date of enactment of this Act shall be
			 treated as though that regulation never took effect for the 1-year period
			 beginning on the date of enactment of this Act.
				(b)Prospective
			 regulationsA covered
			 regulation that has not taken effect before the date of enactment of this Act,
			 may not take effect during the 1-year period beginning on the date of enactment
			 of this Act.
				604.Exemptions
				(a)In
			 generalThe head of an agency
			 may exempt a covered regulation prescribed by that agency from the application
			 of section 603, if the head of the agency—
					(1)makes a specific finding that the covered
			 regulation—
						(A)is necessary due to an imminent threat to
			 human health or safety, or any other emergency;
						(B)is necessary for the enforcement of a
			 criminal law;
						(C)has as its
			 principal effect—
							(i)fostering private
			 sector job creation and the enhancement of the competitiveness of workers in
			 the United States;
							(ii)encouraging
			 economic growth; or
							(iii)repealing,
			 narrowing, or streamlining a rule, regulation, or administrative process, or
			 otherwise reducing regulatory burdens;
							(D)pertains to a
			 military or foreign affairs function of the United States; or
						(E)is limited to
			 interpreting, implementing, or administering the Internal Revenue Code of 1986;
			 and
						(2)submits the
			 finding to Congress and publishes the finding in the Federal Register.
					(b)ReviewNot
			 later than 10 days after the date of enactment of this Act each agency shall
			 submit any covered regulation that the head of the agency determines is exempt
			 under this section to the Office of Management and Budget and Congress.
				(c)Nondelegable
			 authorityThe head of an agency may not delegate the authority
			 provided under this section to exempt the application of any provision of this
			 title.
				VIIRescission of
			 Unspent Federal Funds to Offset Loss in Revenues
			701.Rescission
				(a)In
			 generalNotwithstanding any other provision of law, except as
			 provided in subsection (c), of all appropriated discretionary funds remaining
			 unobligated as of the date of enactment of this Act, $40,000,000,000 is
			 rescinded.
				(b)Implementation
					(1)In
			 generalThe Director of the Office of Management and Budget shall
			 determine and identify—
						(A)to which
			 appropriation accounts the rescission under subsection (a) shall apply;
			 and
						(B)the amount of the
			 rescission that shall apply to each such account.
						(2)ReportNot
			 later than 60 days after the date of enactment of this Act, the Director of the
			 Office of Management and Budget shall submit to Congress and the Secretary of
			 the Treasury a report that describes the accounts and amounts determined and
			 identified for rescission under paragraph (1).
					(c)ExceptionThis
			 section shall not apply to the unobligated funds of the Department of Defense,
			 the Corps of Engineers, or the Department of Veterans Affairs.
				
	
		November 2, 2011
		 Read twice and ordered placed on the calendar
	
